Citation Nr: 0839702	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-24 103
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected compression fracture lumbar vertebra, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for disabilities of the 
hips, thighs, tailbone, and knees.

3.  Entitlement to a total disability rating due to 
individual unemployment (TDIU) as a result of service-
connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

A May 2002 rating decision assigned a 50 percent disability 
rating to service-connected compression fracture lumbar 
vertebra, effective January 14, 2002; and, denied entitlement 
to a TDIU.  A notice of disagreement was filed in February 
2003; a statement of the case was issued in April 2004; and, 
a substantive appeal was received in June 2004.  

A September 2005 rating decision denied entitlement to 
service connection for disabilities of the hips, thighs, 
tailbone, and knees.  A notice of disagreement was filed in 
October 2005; a statement of the case was issued in August 
2007; and, a substantive appeal was received in October 2007.  

In both the June 2004 and October 2007 substantive appeals, 
the veteran requested a Board hearing.  The hearing was 
scheduled for August 2008; however, the veteran cancelled 
such request in August 2008.  

The issues of entitlement to service connection for 
disabilities of the hips, thighs, tailbone, and knees, and 
entitlement to a TDIU, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as compression fracture lumbar vertebra, is 
productive of limitation of range of motion, but without 
objective findings of unfavorable ankylosis of the 
thoracolumbar spine, and no evidence of incapacitating 
episodes of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for compression fracture lumbar vertebra have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified as 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic Codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2002.  
The letter predated the May 2002 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
July 2008.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his increased rating claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  Such notice was provided to the 
veteran in July 2008.  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby). 
 
In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
In any event, since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim for an increased rating.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in April 2002 and November 2007.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the increased rating issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an increased rating for a lumbar 
spine disability.

Increased disability rating:  lumbar spine

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007) the Court extended 
the "staged" rating doctrine to cases also involving the 
more traditional claim for an increased rating where the 
veteran is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5285 covering residuals, fracture of 
vertebra, if the criteria are not met for a 100 percent or 60 
percent disability rating, then the residuals should be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

The amended version of the rating criteria provides as 
follows:

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For the lumbar spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

3)  40 percent -- Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

4)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

5)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

By way of procedural history, service connection is in effect 
for compression fracture lumbar vertebra (hereinafter 
"lumbar spine disability"), rated 10 percent disabling 
effective February 1982.  The 10 percent disability rating 
was assigned pursuant to the "old" rating criteria under 
Diagnostic Code 5285, for demonstrable deformity of a 
vertebral body.  Upon receipt of the January 2002 increased 
rating claim, a 40 percent disability rating was assigned 
pursuant to the "old" rating criteria under Diagnostic Code 
5292, severe limitation of motion, and the 10 percent 
disability rating remained for demonstratable deformity of a 
vertebral body.  Thus, the veteran's lumbar spine disability 
was rated 50 percent disabling, effective January 14, 2002.  
As will be discussed in detail below, the medical evidence of 
record does not support a finding that a disability rating in 
excess of 50 percent is warranted under either the "old" or 
"new" spine criteria.  

The Board notes review and consideration of the entirety of 
the medical evidence of record, to include VA examinations 
conducted in April 2002 and November 2007, VA outpatient 
treatment records dated October 2001 to September 2007, and 
private treatment records dated June 2001 to January 2002.  
The Board notes that at the November 2007 VA examination, the 
veteran refused to do range of motion testing or the DeLuca 
criteria, thus the examiner could not answer the question of 
his functional impairment presented by the residual lumbar 
spine fracture; nor could an opinion be rendered as to the 
impairment impacts on physical and sedentary employment.  The 
examiner tried to talk the veteran into letting the examiner 
perform the range of motion with his lumbar spine and check a 
straight leg raising test or Lasegue's sign, but the veteran 
refused to even consider it.  The Board also notes that VA 
outpatient treatment records reflect that the veteran has 
been uncooperative in his treatment.  He has missed pain 
clinic and MRI appointments, and has also failed to attend 
appointments pertaining to disabilities other than the spine.  
The VA has a duty to assist the veteran in the development of 
his claim, to include affording the veteran a VA examination 
to assess the severity of his disability, but the veteran 
also has a duty to cooperate with VA.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Based on the veteran's failure to 
fully cooperate during the VA examination, the Board will 
address the veteran's increased rating claim based on the 
current, albeit incomplete, evidence of record.

Initially, the Board notes that the veteran is in receipt of 
the maximum schedular rating under Diagnostic Code 5292, 
limitation of motion of the lumbar spine, and Diagnostic Code 
5295, lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295.  Diagnostic Code 5293 allows for a 60 
percent disability rating for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief; however, there has not been a showing in 
this case.  The April 2002 VA examination report reflected no 
objective findings of spasms or neurological abnormalities.  
The November 2007 VA examination report reflects that the 
veteran has problems related to pain that begins in his spine 
and radiates into his legs.  He has sensory abnormalities 
which he described as a burning in his legs down to his 
knees; the specific nerve involved being the sciatic.  The VA 
examiner, however, opined that his peripheral neuropathy is 
not related to the compression fracture at L1.  In any event, 
the symptoms described for a 60 percent disability rating 
have not been shown.  

With regard to the criteria in effect from September 23, 
2002, the medical evidence does not reflect the incurrence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, thus a 60 percent disability 
rating is not warranted.  Specifically, the November 2007 VA 
examiner stated that there have been no incapacitating 
episodes, and VA outpatient treatment records do not 
otherwise reflect incapacitating episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 50 percent is also not warranted.  Specifically, a 100 
percent disability rating contemplates unfavorable ankylosis 
of the entire spine, which has not been shown by the medical 
evidence of record.  

The new regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  At the April 2002 VA examination, the 
veteran reported an inability to lift which affected his 
daily activities, and that he is unable to work in his yard.  
At the November 2007 VA examination, the veteran refused to 
cooperate in performing range of motion or the DeLuca 
criteria, thus the examiner could not opine as to the 
functional impairment presented by the residual lumbar spine 
fracture.  In any event, it is not disputed that the 
veteran's lumbar spine disability is manifested by pain and 
functional impairment; however, the 50 percent disability 
rating adequately compensates him for his pain and any 
functional loss in this case.

With regard to the evaluation of objective neurologic 
abnormalities, the November 2007 VA examination report 
reflects that the neurological examination was normal, and 
the veteran denied any loss of bowel or bladder control.  
Moreover, the examiner opined that his peripheral neuropathy 
was not due to his L1 compression fracture.  Based on the 
record as it now stands, there is no persuasive evidence of 
any neurologic manifestations associated with the lumbar 
spine disability which require separate compensable ratings.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  At the November 2007 VA examination, 
the veteran claimed that he has been unable to work since 
2001 due to his lumbar spine disability.  As already 
discussed, however, the veteran would not cooperate with the 
examiner during the physical examination, thus the examiner 
was unable to discuss if or how his impairment impacts his 
physical and sedentary employment.  There is otherwise no 
specific medical evidence of record which supports a finding 
that his lumbar spine disability interferes with his earning 
capacity.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to the low 
back disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

For the reasons and bases expressed above, the Board has 
concluded that a rating in excess of 50 percent is not 
warranted for the veteran's service-connected lumbar spine 
disability.  

ORDER

Entitlement to a disability rating in excess of 50 percent 
for compression fracture lumbar vertebra is denied.


REMAND

The veteran has claimed disabilities of the hips, thighs, 
tailbone, and knees which he attributes to a January 1972 in-
service accident in which a hangar door fell on his back.  
Service connection is in effect for compression fracture 
lumbar vertebra as a result of such accident.  VA outpatient 
treatment records reflect complaints related to the knees and 
hips; however, it appears such complaints might be 
manifestations of his lumbar spine disability.  To resolve 
such medical question, the veteran should be scheduled for a 
VA examination to assess the nature and etiology of any hip, 
thigh, tailbone, and knee disabilities.  See 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the necessity to further develop the claim of 
service connection prior to a merits determination, the Board 
finds that the issue of entitlement to a TDIU is inextricably 
intertwined, as a decision on the merits of the service 
connection claim will directly impact whether the veteran is 
entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a).  The RO 
should reconsider the TDIU claim after development and 
reconsideration of the service connection claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether he suffers from 
disabilities of the hips, thighs, 
tailbone, and knees, and if so, whether 
any such disabilities are related to 
service or related to his service-
connected lumbar spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file in its entirety, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any disability of the hips, thighs, 
tailbone, or knees are related to 
service, or any incident therein?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any disability of the hips, thighs, 
tailbone, or knees were caused by, or 
have been aggravated by, symptomatology 
related to the veteran's service-
connected lumbar spine disability?  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection and 
TDIU issues on appeal.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


